Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 1 of 16
Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 2 of 16




                                                                    FILED
                                                            in the Middle District of
                                                                 North Carolina
                                                                May 21,17,
                                                               February  2020
                                                                           2021
                                                                   1:00 pm
                                                                   2:29 pm
                                                            Clerk, US District Court
                                                               By: __________
                                                                       KM
                                                                        dmk




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  3 Filed 02/26/21
                                          02/17/21 Page 5
                                                        1 of 25
                                                             1
Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 3 of 16




                                                                     FILED
                                                             in the Middle District of
                                                                  North Carolina
                                                                 May 21,17,
                                                                February   2020
                                                                             2021
                                                                    12:59 pm
                                                                    2:29 pm
                                                             Clerk, US District Court
                                                                By: __________
                                                                        KM
                                                                         dmk




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  4 Filed 02/26/21
                                          02/17/21 Page 6
                                                        1 of 25
                                                             1
        Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 4 of 16



                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
              v.                                   )    1:21MJ61-1
                                                   )
                                                   )
LAURA STEELE                                       )


                                          ORDER
       This case came before the Court on February 23, 2021, on a motion for detention by

the United States, pursuant to 18 U.S.C. § 3142(f). At the end of the hearing, the undersigned

United States Magistrate Judge took the matter under advisement. After further reviewing the

evidence presented, the undersigned concludes that Defendant Laura Steele (“Defendant”)

should be detained pending disposition of this case because clear and convincing evidence

established that no available release conditions would reasonably assure the safety of the

community. The Court now enters this written order memorializing that determination as

required by 18 U.S.C. § 3142(i)(1).

I. BACKGROUND

       On February 11, 2021, the United States District Court for the District of Columbia

issued a Criminal Complaint charging Defendant with aiding and abetting in violation of 18

U.S.C. § 2, conspiracy in violation of 18 U.S.C. § 371, destruction of government property in

violation of 18 U.S.C. § 1361, obstruction of an official proceeding in violation of 18. U.S.C.




        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page16
                                                                   1 of 9
                                                                        25
           Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 5 of 16




§ 1512(c)(2), and accessing a restricted building or grounds in violation of 18 U.S.C. §§

1752(a)(1) and (2) based on the sworn affidavit of a law enforcement officer.1

       At her initial appearance on February 17, 2021, the Court advised Defendant of her

rights, and with the advice of counsel, she submitted a Waiver of Rule 5 and 5.1 Hearings

waiving her right to an identity hearing and production of the warrant and a preliminary

hearing in the Middle District of North Carolina. (See Docket Entry 3.) However, Defendant

requested that a detention hearing be conducted in this district. The Court advised Defendant

of the scheduling of that proceeding for February 23, 2021. (See Docket Entry 4.)                On

February 19, 2021, a superseding indictment was issued charging Defendant with the same

offenses listed in the Criminal Complaint.2 The case thereafter came before the Court on

February 23, 2021, on a motion for detention by the United States.

       In advance of the detention hearing, a United States Probation Officer assigned to the

Pretrial Services Unit prepared a report regarding Defendant’s history, residence, family ties,

employment history, financial resources, and health. Both Parties had an opportunity to

review that report before the hearing. At the hearing, Defendant stipulated to the accuracy of

the report, except that she objected to the report insofar as it characterized her as a member

of the Oath Keepers, a militia organization, and provided a correction to her employment

status as described in the Employment History section.3




       1
          The case number in the District of Columbia associated with the Criminal Complaint is 1:21-
mj-225. The Criminal Complaint also lists others as co-defendants.
        2
          The case number in the District of Columbia associated with the superseding indictment is
1:21-cr-28-APM. The indictment also lists others as co-defendants.
       3    Defendant is currently on leave from her job but has not yet been terminated.
                                                 2



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page17
                                                                      2 of 9
                                                                           25
         Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 6 of 16




       At the hearing, Defendant was “afforded an opportunity to testify, to present witnesses,

to cross examine witnesses who appear[ed] at the hearing, and to present information by

proffer or otherwise.” 18 U.S.C. § 3142(f). The United States called (and, through her counsel,

Defendant cross-examined) FBI Task Force Officer Agent Max Wooten who investigated this

matter and reviewed reports related to the case. Defendant offered the testimony of her

husband, Kenneth Steele, and proffered Mr. Steele as a proposed third-party custodian.

II. DISCUSSION

       In considering the question of release or detention pending trial, the Court considers

the following statutorily-prescribed factors:

       (1) the nature and circumstances of the offense charged . . .;

       (2) the weight of the evidence against the [defendant];

       (3) the history and characteristics of the [defendant] . . .; and

       (4) the nature and seriousness of the danger to any person or the community that would

       be posed by the [defendant’s] release.

18 U.S.C. § 3142(g).

       Based on the record before it, the Court makes the following findings of fact and/or

conclusions of law. First, with respect to the nature of the offenses charged against Defendant,

the Court notes that the charges are serious. Secondly, the weight of the evidence against

Defendant is strong as to the charged offenses in that the Government presented the

testimony of Officer Wooten who testified about the events leading up to the indictment.

       By way of background, Officer Wooten testified that on January 6, 2021, a joint session

of the United States Congress convened to certify the electoral college votes from the 2020


                                                3



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page18
                                                                   3 of 9
                                                                        25
        Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 7 of 16




presidential election. Earlier that morning, a group of supporters of the former president

gathered for a rally several blocks from the United States Capitol building. As the day

progressed, the group moved toward the Capitol building. The group breached the Capitol

building at or around 2:00 pm, committing acts of violence against law enforcement officers

that ultimately resulted in the death of one law enforcement officer and one protester.

       Officer Wooten explained that the FBI determined that Defendant traveled with

Graydon Young, her brother and codefendant, to the Washington, D.C. area on January 5,

2021. Officer Wooten testified that on or about January 3, 2021, Defendant submitted an

application to the Florida chapter of the Oath Keepers via email requesting expedited approval

and identifying herself as a former police officer and current security guard. Office Wooten

described the Oath Keepers as a large but loosely organized militia-style organization that

primarily recruits former law enforcement members.

       Officer Wooten testified that Mr. Young flew to the Greensboro, North Carolina area

prior to January 6, 2021. He testified that Defendant and her brother drove to Washington,

D.C. together in a gray minivan belonging to their mother and stayed in a hotel with other co-

defendants. Officer Wooten stated that the FBI determined that Defendant and her brother

were present at the political rally on the morning and early afternoon of January 6, 2021 and

took photographs of themselves at the event.

       Officer Wooten further testified that the members of the group that Defendant

attended the rally with donned tactical gear associated with the Oath Keepers, including

camouflage helmets and military vests. The group that included Defendant and her co-

defendants moved from the rally to the Capitol building. At some point, Defendant and her


                                               4



       Case
        Case1:21-mj-00061-JLW
             1:21-mj-00061-JLW Document
                                Document12
                                         10 Filed
                                             Filed02/26/21
                                                   02/26/21 Page
                                                             Page19
                                                                  4 of 9
                                                                       25
           Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 8 of 16




co-defendants joined together in a “stack” formation. The “stack” made its way through a

large crowd and up the steps of the Capitol building. The group entered the building and

proceeded to the rotunda. Multiple photographs were taken of the group while inside the

rotunda.

        Through his investigation, Officer Wooten also received copies of text messages

relating to Defendant. At around 3:45 pm on January 6, 2021, Defendant’s husband, Kenneth

Steele, sent a message to a group including Defendant asking, “Are you safe? You didn’t storm

the Capitol, did you?” About an hour later, Defendant responded, “We are on the Metro

now.”

        According to Officer Wooten, Defendant and her brother returned to North Carolina

in the same gray minivan. Upon interviewing Defendant’s family members, investigating

officers learned that on January 7, 2021, Defendant and her brother described to the family

what had occurred on January 6, 2021 in Washington, D.C. Investigating officers also learned

from Defendant’s family members that in the days following the unrest at the Capitol,

Defendant deleted several of her Facebook posts expressing her political views. Officer

Wooten testified that Mr. Young stayed with Defendant’s family until January 8, 2021 and

then returned home to Florida in his mother’s minivan.

        On cross examination, Officer Wooten testified that he did not have any evidence

confirming that Defendant’s application to the Oath Keepers had ever been accepted or

approved. He acknowledged that neither Defendant nor Mr. Young were wearing Oath

Keeper paraphernalia in a photograph taken of them riding the Metro on January 6, 2021.

Officer Wooden stated that Defendant’s application to the Oath Keepers indicated that she


                                             5



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page20
                                                                   5 of 9
                                                                        25
         Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 9 of 16




had been recruited by her brother. He further stated that he was not aware of any evidence

suggesting that Defendant had assaulted or threatened to assault anyone on January 6, 2021.

He also noted that Defendant was not wearing a helmet when she ascended the steps of the

Capitol building, that he was not aware of Defendant having caused physical damage inside

the Capitol building, and that he had no information as to whether Defendant and her co-

defendants were armed that day.

       On reexamination, Officer Wooten testified that Defendant resides with her husband,

two sons, her sons’ significant others, and her mother. He stated that the FBI had interviewed

Defendant’s family members and that those family members had provided factual information

about Defendant, their conversations with her, and her activities related to the charges against

her. Officer Wooten also stated that Defendant’s husband is a retired police officer, and her

son is currently employed as a police officer.

       Defendant then offered the testimony of her husband and proposed third-party

custodian Kenneth Steele. Mr. Steele resides in Thomasville, North Carolina and has been

married to Defendant for twenty-seven years. The couple has two children together. Mr.

Steele is now retired but formerly served as the assistant chief of the High Point Police

Department and was employed by that police department for thirty years.

       On cross examination Mr. Steele stated that he became aware of Defendant’s interest

in the Oath Keepers approximately two days before she departed for Washington, D.C. Mr.

Steele has known Mr. Young since he and Defendant got married and knew that Mr. Young

was a member of the Oath Keepers. Mr. Steele was aware of the siblings’ plan to go to

Washington, D.C. for a political rally, but did not know where they were going to be staying.


                                                 6



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page21
                                                                   6 of 9
                                                                        25
           Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 10 of 16




He indicated that he does not regularly speak with Mr. Young and that Mr. Young is “not his

favorite person.”

       Mr. Steele stated that he heard about the events occurring at the Capitol on January 6,

2021 on his car radio. He stated that he sent Defendant a text message to confirm that she

was safe and inquiring whether she had been involved in storming the Capitol. 4 Mr. Steele

stated that on January 7, 2021, Defendant related to the family that she had been outside the

Capitol building on January 6, 2021 and that she had entered the rotunda of the building before

coming home. He stated that Mr. Young returned to Florida in his mother’s minivan. When

asked by the Government, Mr. Steele affirmed that he was aware that Defendant had deleted

Facebook content associated with these events or her beliefs about them the week after she

returned from Washington, D.C.

       As for the history and characteristics of Defendant, the Court notes that Defendant

does not have a criminal record and has been steadily employed. However, after review of

the information presented and based upon the nature of the pending charges, the Court

concludes that the record establishes by clear and convincing evidence that no combination

of available release conditions would reasonably assure the safety of the community. While

the Court notes that Defendant poses a minimal risk of flight, the nature of the alleged crime

poses a serious and significant threat to the community and the nation at large. Defendant is

alleged to have conspired with a group of individuals to disrupt the operations of the United

States Government. According to the indictment, the breach of the Capitol on January 6,


       4
          Mr. Steele initially stated that he had sent the text message only to Defendant, but upon
viewing a screenshot of the conversation, Mr. Steele acknowledged that the message had been sent to
a group, though he had not been aware of this at the time.
                                                7



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page22
                                                                      7 of 9
                                                                           25
        Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 11 of 16




2021 necessitated the evacuation of members of the House and Senate from their respective

chambers. Congress was not able to reconvene to complete the electoral college vote until

8:00 pm that evening. This disruption resulted in the assault of more than one hundred law

enforcement officers defending the Capitol, millions of dollars of damage to the Capitol

building, and ultimately, the death of multiple individuals. While the evidence at the hearing

suggests that Defendant engaged in less physical violence than others participating in the

events of that day, Defendant’s breach of the Capitol building on January 6, 2021 is a far cry

from the actions of one who is exercising her First Amendment right to peacefully assemble.

       Notwithstanding defense counsel’s arguments that Defendant is not an approved

member of the Oath Keepers, her application to the group indicates an intent to join the

organization. Moreover, the Court is not persuaded by defense counsel’s argument that the

seriousness of Defendant’s conduct is mitigated by the fact that the sitting president called his

supporters to the Capitol, thereby encouraging the actions of Defendant and her co-

defendants.

       Furthermore, the proposed third-party custodian is not suitable under the

circumstances.    Mr. Steele, and the other members of Defendant’s household, possess

significant information regarding the events leading up to and following Defendant’s alleged

criminal conduct and are therefore potential witnesses in this matter. See, e.g., United States v.

Christian, No. 5:12-CR-353-FL-4, 2012 WL 6054004, at *1 (E.D.N.C. Dec. 5, 2012) (finding

the defendant’s mother an unsuitable third-party custodian because of her status as a potential

witness in the case). Defendant’s release plan, to include the proposed third-party custodian,

does not alleviate the risk of danger to the community posed by the seriousness of her alleged


                                                8



        Case
         Case1:21-mj-00061-JLW
              1:21-mj-00061-JLW Document
                                 Document12
                                          10 Filed
                                              Filed02/26/21
                                                    02/26/21 Page
                                                              Page23
                                                                   8 of 9
                                                                        25
           Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 12 of 16




crimes. Ultimately, Defendant has not rebutted the presumption of detention in this case, a

presumption established by the nature of the charges pending against her. See 18 U.S.C. §

3142(e)(3).5 The government’s motion for detention will therefore be granted and Defendant

will be detained pending further proceedings in this matter.

III. CONCLUSION

       IT IS THEREFORE ORDERED that the motion for detention by the United

States is GRANTED and Defendant shall be detained pending disposition of the instant

charges under 18 U.S.C. § 3142(e)(1). Defendant is committed to the custody of the Attorney

General of the United States or his designated representative for confinement in a corrections

facility separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal. Defendant shall be afforded a reasonable opportunity for

private consultation with defense counsel. On order of a United States court or on request of

an attorney for the Government, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding. The undersigned will issue an order requiring the United States marshal

to transport Defendant to the District of Columbia.



                                              ______________________________
                                                        Joe L. Webster
                                                United States Magistrate Judge

February 26, 2021
Durham, North Carolina



       5
           18 U.S.C. §§ 1361, 2 (Destruction of Government Property and Aiding and Abetting)
                                                 9



           Case
            Case1:21-mj-00061-JLW
                 1:21-mj-00061-JLW Document
                                    Document12
                                             10 Filed
                                                 Filed02/26/21
                                                       02/26/21 Page
                                                                 Page24
                                                                      9 of 9
                                                                           25
Case 1:21-mj-00225-RMM Document 5 Filed 02/26/21 Page 13 of 16




Case
 Case1:21-mj-00061-JLW
      1:21-mj-00061-JLW Document
                         Document12
                                  11 Filed
                                      Filed02/26/21
                                            02/26/21 Page
                                                      Page25
                                                           1 of 1
                                                                25
3/18/2021             Case 1:21-mj-00225-RMM Document 5 Filed
                                                   CM/ECF - ncmd 02/26/21 Page 14 of 16

                                                                                                              CLOSED

                                         U.S. District Court
                                North Carolina Middle District (NCMD)
                          CRIMINAL DOCKET FOR CASE #: 1:21-mj-00061-JLW-1


 Case title: USA v. STEELE                                                      Date Filed: 02/17/2021
 Other court case number: 1:21MJ225 DISTRICT OF                                 Date Terminated: 02/26/2021
                          COLUMBIA


 Assigned to: MAG/JUDGE JOE L.
 WEBSTER

 Defendant (1)
 LAURA STEELE                                                        represented by JOHN D. BRYSON
 TERMINATED: 02/26/2021                                                             WYATT EARLY HARRIS & WHEELER,
                                                                                    L.L.P.
                                                                                    POD 2086
                                                                                    HIGH POINT, NC 27261-2086
                                                                                    336-884-4444
                                                                                    Fax: 336-884-1102
                                                                                    Email: jbryson@wehwlaw.com
                                                                                    TERMINATED: 02/26/2021
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                MARK EVERETTE EDWARDS
                                                                                EDWARDS & TRENKLE, PLLC
                                                                                POB 51295
                                                                                DURHAM, NC 27717
                                                                                919-688-9555
                                                                                Fax: 919-683-5650
                                                                                Email: medwardslaw@hotmail.com
                                                                                TERMINATED: 02/26/2021
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: CJA Appointment

 Pending Counts                                                                 Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                              Disposition
 None


https://ecf.ncmd.uscourts.gov/cgi-bin/DktRpt.pl?140345504129716-L_1_0-1                                             1/3
3/18/2021       Case 1:21-mj-00225-RMM Document 5 Filed
                                             CM/ECF - ncmd 02/26/21 Page 15 of 16

 Highest Offense Level (Terminated)
 None

 Complaints                                                                        Disposition
 Rule 5 Arrest



 Plaintiff
 USA                                                                 represented by GRAHAM TOD GREEN
                                                                                    U. S. ATTORNEY'S OFFICE
                                                                                    251 N. MAIN ST., STE. 726
                                                                                    WINSTON-SALEM, NC 27101
                                                                                    336-631-5268 x3003
                                                                                    Fax: 336-631-5049
                                                                                    Email: graham.green@usdoj.gov
                                                                                    TERMINATED: 02/26/2021
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                   TANNER L. KROEGER
                                                                                   U. S. ATTORNEY'S OFFICE - MDNC
                                                                                   101 S. EDGEWORTH ST., 4TH FLOOR
                                                                                   GREENSBORO, NC 27401
                                                                                   336-333-5351
                                                                                   Email: tanner.kroeger@usdoj.gov
                                                                                   TERMINATED: 02/26/2021
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: United States Attorney

  Date Filed            #    Docket Text
  02/17/2021                 Arrest (Rule 5) of LAURA STEELE. (Kemp, Donita) (Entered: 02/17/2021)
  02/17/2021                 Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in Durham:
                             INITIAL APPEARANCE IN RULE 5 PROCEEDINGS as to LAURA STEELE held on
                             2/17/2021. Defendant advised of rights and charges. Defendant, through counsel, has
                             requested that her detention hearing be held in the Middle District of North Carolina.
                             (AUSA Tanner Kroeger; Counsel for defendant Mark Edwards; Proceedings Recorded)
                             (Kemp, Donita) (Entered: 02/17/2021)
  02/17/2021                 Oral Motion for Detention by USA as to LAURA STEELE. (Kemp, Donita) (Entered:
                             02/17/2021)
  02/17/2021             1 SEALED FINANCIAL AFFIDAVIT by LAURA STEELE. (Kemp, Donita) (Entered:
                           02/17/2021)
  02/17/2021             2 ORDER appointing CJA Panel Attorney MARK EVERETTE EDWARDS for LAURA
                           STEELE. Signed by MAG/JUDGE JOE L. WEBSTER on 2/17/2021. (Kemp, Donita)
                           (Entered: 02/17/2021)
  02/17/2021             3 WAIVER of Rule 5 & 5.1 Hearings by LAURA STEELE. (Kemp, Donita) (Entered:
                           02/17/2021)

https://ecf.ncmd.uscourts.gov/cgi-bin/DktRpt.pl?140345504129716-L_1_0-1                                                  2/3
3/18/2021             Case 1:21-mj-00225-RMM Document       5 Filed
                                                          CM/ECF - ncmd 02/26/21 Page 16 of 16

  02/17/2021           4 ORDER SCHEDULING DETENTION/PRELIMINARY HEARING as to LAURA
                          STEELE. Detention/Preliminary Hearing set for 2/23/2021 10:00 AM in Durham
                          Courtroom #1 before MAG/JUDGE JOE L. WEBSTER. Signed by MAG/JUDGE JOE L.
                          WEBSTER on 2/17/2021. (Kemp, Donita) (Entered: 02/17/2021)
  02/18/2021             5 NOTICE of Attorney Appearance by attorney JOHN D. BRYSON on behalf of LAURA
                           STEELE (BRYSON, JOHN) (Entered: 02/18/2021)
  02/19/2021             6 MOTION to Withdraw as Attorney by Mark E. Edwards by LAURA STEELE. Responses
                           due by 3/12/2021 (Attachments: # 1 Text of Proposed Order)(EDWARDS, MARK)
                           (Entered: 02/19/2021)
  02/22/2021             7 SEALED Pretrial Service Report. (Bratt-Boylan, Meredith) (Entered: 02/22/2021)
  02/23/2021             8 Minute Entry for proceedings held before MAG/JUDGE JOE L. WEBSTER in Durham:
                           PRELIMINARY HEARING not held in light of the Indictment filed in the District of
                           Columbia; DETENTION HEARING as to LAURA STEELE held on 2/23/2021 (see
                           Exhibit/Witness List). Parties advised that this matter is taken under advisement. (AUSA
                           Graham Green; Counsel for defendant John Bryson; Proceedings Recorded) (Kemp,
                           Donita) (Entered: 02/23/2021)
  02/26/2021             9 NOTICE OF ATTORNEY APPEARANCE GRAHAM TOD GREEN appearing for USA.
                           (GREEN, GRAHAM) (Entered: 02/26/2021)
  02/26/2021           10 ORDER signed by MAG/JUDGE JOE L. WEBSTER on 2/26/2021. The motion for
                          detention by the United States is GRANTED and Defendant shall be detained pending
                          disposition of the instant charges under 18 U.S.C. § 3142(e)(1) as to LAURA STEELE (1).
                          (Daniel, J) (Entered: 02/26/2021)
  02/26/2021           11 COMMITMENT TO ANOTHER DISTRICT signed by MAG/JUDGE JOE L. WEBSTER
                          on 2/26/2021. Defendant committed to the DISTRICT OF COLUMBIA as to LAURA
                          STEELE. (Daniel, J) (Entered: 02/26/2021)
  02/26/2021           12 Notice to the DISTRICT OF COLUMBIA of a Rule 5 Appearance as to LAURA
                          STEELE. Your case number is: 21MJ225. Docket sheet and documents attached. (If you
                          require certified copies of any documents, please send a request to
                          interdistrict_NCMD@ncmd.uscourts.gov. If you wish to designate a different email
                          address for future transfers, send your request to
                          InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Daniel, J) (Entered: 02/26/2021)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               03/18/2021 18:22:28
                                   PACER                                          Client
                                                  laurencepierrelouis:6666203:0
                                   Login:                                         Code:
                                                                                  Search      1:21-mj-
                                   Description: Docket Report
                                                                                  Criteria:   00061-JLW
                                   Billable
                                                  2                               Cost:       0.20
                                   Pages:
                                   Exempt                                         Exempt
                                                  Exempt                                      Always
                                   flag:                                          reason:


PACER fee: Exempt

https://ecf.ncmd.uscourts.gov/cgi-bin/DktRpt.pl?140345504129716-L_1_0-1                                               3/3
